Citation Nr: 0737052	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946 during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for post-traumatic stress disorder 
(PTSD).  In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
In October 2005 and March 2007, the Board remanded the appeal 
for further development.

In September 2005, the veteran's case was advanced on the 
docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, his 
PTSD is related to an event that occurred in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the veteran contends, in essence, that he has 
PTSD due to a training exercise in service during which a 
grenade exploded within seven feet of him.  He asserts that 
this accident resulted in his hearing loss and Meniere's 
disease but that he suffered no shrapnel wounds.  Although he 
has contended he was in a coma for two days after the claimed 
incident, there is no evidence which confirms hospitalization 
for such.  The veteran does, however, have hearing loss and a 
Meniere's-like syndrome, both of which have been granted 
service connection by the RO.

Based on the veteran's service records, the Board first finds 
that he was not engaged in combat.  He received no medals 
showing that he engaged in combat and he received no wounds 
due to enemy fire.  Indeed, the veteran does not contend that 
his PTSD is due to combat.  Thus, corroborating evidence that 
the claimed stressor occurred is needed.  38 C.F.R. § 
3.304(f), see Cohen, 10 Vet. App. 128.

A March 1949 report of contact reflects the veteran's 
statement that his ear trouble started after exposure on the 
firing range.

August 1952 and November 1952 VA examination reports reflect 
that the veteran's ears were injured by a shell concussion.

An April 1957 letter from the veteran states that he 
sustained injuries to the head, including bleeding from the 
ear, caused by the concussion resulting from an exploding 
hand grenade.

A July 1957 letter from a fellow serviceman states that the 
veteran had been injured during maneuvers and that he 
remembered the veteran complaining about severe head pain and 
the veteran's inability to maintain equilibrium at times.

A July 1957 letter from another fellow serviceman states that 
he and the veteran were on maneuvers when the veteran was 
injured by a blast from a grenade.

An October 1957 letter from a third serviceman states that he 
was present at the time of the veteran's unfortunate accident 
involving a hand grenade exploding and that the veteran was 
bleeding about the head.

In March 2007, the Board remanded for a VA examination to 
determine whether the veteran has PTSD and, if so, whether it 
is related to the in-service grenade accident.  In July 2007, 
the veteran was afforded a VA examination, at which time he 
related a service training accident during which one of the 
trainees dropped a grenade several feet from the veteran 
resulting in a concussion.  The examiner provided a diagnosis 
of PTSD and opined that it is as likely as not that the PTSD 
is related to the grenade explosion in service.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  Thus, in light of the medical evidence linking the 
veteran's PTSD to the training exercise in service during 
which a grenade exploded several feet from him, the Board 
finds that his PTSD is related to an event that occurred in 
service.  Therefore, service connection for the disorder is 
warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


